53 So. 3d 1187 (2011)
Byron DUNBAR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1860.
District Court of Appeal of Florida, Fourth District.
February 9, 2011.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Davis v. State, 52 So. 3d 697 (Fla. 4th DCA 2010); Williams v. State, 919 So. 2d 645 (Fla. 4th DCA 2006).
GROSS, C.J., TAYLOR and HAZOURI, JJ., concur.